Citation Nr: 1342466	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for dental disability, for VA outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1949 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  In October 2013 a Board Videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file (in Virtual VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for a dental disability, for VA outpatient dental treatment purposes.  The appeal comes from a December 2011 rating decision of the RO, which is part of the Veteran's Benefits Administration (VBA).  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).

To date, there has been no eligibility determination made by VHA regarding dental treatment.  Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA.

In addition, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, the Board observes that the record reflects that no VCAA compliant notice letter has been issued in this case.  The RO/AMC shall have the opportunity to provide the Veteran with VCAA compliant notice during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should provide the Veteran with VCAA
compliant notice with respect to the claim of entitlement to service connection for dental disability for VA dental treatment purposes.

2.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, the RO/AMC send the Veteran's claim of entitlement to service connection for a dental disability for VA dental treatment purposes  to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3.  After completion of the above and any further development deemed necessary by the RO/AMC, the issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

